DETAILED ACTION
This is the Office action based on the 16630775 application filed January 13, 2020, and in response to applicant’s argument/remark filed on July 7, 2022.  Claims 1-20 are currently pending and have been considered below.  Claims 13-15 withdrawn from consideration.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 16-19 rejected under U.S.C. 103 as being unpatentable over Marcin et al. (U.S. Pat. No. 6158957), hereinafter “Marcin”, in view of Mullin (U.S. Pat. No. 5687679), hereinafter “Mullin”:--Claims 1, 2, 3, 4, 6, 7, 10, 16, 17, 18, 19: Marcin teaches a method of removing a protective layer from a surface of a gas turbine component, comprisingproviding a component comprising a superalloy substrate, a bond coat on the substrate, an alumina layer on the bond coat and a ceramic thermal barrier layer at the top surface (Col. 2, Lines 25-34; Col. 3, Lines 14-27), wherein the bond coat may comprise a MCrAlY bond coat and the alumina layer (Col. 1, Lines 48 through Col. 2, Line 24)exposing the component to an etching solution comprising NaOH (Col. 4, Lines 49-55 and Col. 6, Lines 30-65), the etching solution etches the thermal insulating layer and a portion of the bond coat layer (Col. 6, Lines 13-15; Col. 3, Lines 43-48);forming an alumina surface layer on the bond coat (Col. 7, Lines 8-10).     Marcin is silent about a structure of the ceramic thermal barrier layer.     Mullin, also directed to a thermal barrier layer on a gas turbine component,  teaches that the thermal barrier layer advantageously comprises a plurality of amorphous and crystalline sub-layers to improve the thermal barrier property, wherein the amorphous layer may be alumina layer and the crystalline layer may be yttria-stabilized zirconia layer (Col. 2, Lines 44 through Col. 4, Line 44).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the thermal barrier layer as taught by Mullin in the invention of Marcin because Marcin is silent about a structure of the ceramic thermal barrier layer, and Mullin teaches that such thermal barrier layer would improve the thermal barrier property.      Thus, the component in the invention of Marcin modified by Mullin would comprise, in an order from bottom to top, a superalloy substrate, a bond coat comprising an alumina layer, and a ceramic thermal barrier layer comprising a plurality of amorphous alumina layers and crystalline yttria-stabilized zirconia layers.  The exposing to the etching solution would completely remove the thermal barrier layer and a portion of the alumina layer on the bond coat to expose the bond coat.       Although Marcin is silent about the etching solution etches the thermal barrier layer faster than etches the bond coat layer, since Marcin teaches removing the thermal insulating layer without adversely affecting the bond coat (Col. 2, Lines 56-58),  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the etching such that the etch rate of the thermal barrier layer is greater than the etch rate of the bond coat layer.--Claim 5: It is noted that the intermediate layer cited in claim 9 may be considered to be the bond coat layer in combination with a yttria-stabilized zirconia layer in the thermal barrier layer.--Claim 8: Since Marcin teaches removing the thermal insulating layer without adversely affecting the bond coat (Col. 2, Lines 56-58),  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the etching such that an element in the bond coat is not etched by the etching solution.--Claim 9: Marcin further teaches that the component is a component in a gas turbine that operates at temperature in excess of 1,000°C, resulting in an oxide layer grown at the bond coat surface, wherein the oxide layer is relatively pure alumina (Col. 1, Lines 25-65).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that the oxide layer also comprise oxides of other metal elements in the bond coat, such as yttria. Alternately, the intermediate layer cited in claim 9 may be considered to be the bond coat layer in combination with a yttria-stabilized zirconia layer in the thermal barrier layer.
Claim 11 rejected under U.S.C. 103 as being unpatentable over Marcin in view of Mullin as applied to claim 10 above, and further in view of Cho et al. (U.S. PGPub. No. 20140322527), hereinafter “Cho”:--Claim 11: Marcin modified by Mullin teaches the invention as above.  Marcin and Mullin fails to teach the ceramic thermal layer may be deposited by using atomic layer deposition.Cho teaches that aluminum oxide layer may be deposited by using atomic layer deposition ([0083]).Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the aluminum oxide layer in the invention of Marcin modified by Mullin by using atomic layer deposition because Marcin modified by Mullin is silent about a method of forming this layer and Cho teaches that this would be effective.
 Allowable Subject Matter
Claims 12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 12, none of the cited prior arts teaches the feature of “repeatedly, simultaneously carrying out following two steps: carrying out a removing process step using a process gas in the process chamber, wherein the protective layer comes into contact with the process gas; and analyzing the process gas in the process chamber by means of an analysis method sensitive to the at least one element until the at least one element is detected in the process gas; and replacing the protective layer on the process chamber or on the other component with a new protective layer” in the context of claim 10;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713